DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND SYSTEM FOR RECOGNIZING TRAFFIC LIGHTS USING A HIGH-PRECISION MAP.

Claim Objections
Claim 7 is objected to because of the following informalities: “7. (Original) A method for recognizing traffic lights using high-precision map, wherein the high-precision map having a recognition model for recognizing traffic lights, the method for recognizing traffic lights using high-precision map comprises: obtaining location information of a vehicle at the current moment; judging whether there is a traffic light within a preset range according to the location information and the high-precision map; extracting the recognition model of the traffic lights from the high-precision map when there is a traffic light within the preset range; controlling camera devices to take images of the traffic lights, and obtaining the images; obtaining time of the current moment; and using the images, the time of the current moment, and the recognition model to recognize the state of the traffic lights.” Should be “7. (Original) A method for recognizing traffic lights using high-precision map, wherein the high-precision map having a recognition model for recognizing traffic lights, the method for recognizing traffic lights using high-precision map comprises: obtaining location information of a vehicle at [the]a current moment; judging whether there is a traffic light within a preset range according to the location information and the high-precision map; extracting the recognition model of the traffic lights from the high-precision map when there is a traffic light within the preset range; controlling camera devices to take images of the traffic lights, and obtaining the images; obtaining time of the current moment; and using the images, the time of the current moment, and the recognition model to recognize [the]a state of the traffic lights.” Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “14. (Original) A system for recognizing traffic lights using high-precision map, the system comprises: a camera device; and a main control device, the main control device comprises: a memory configured to store program instructions, and a processor configured to execute the program instructions to perform method for recognizing traffic lights using high-precision map, and the method for recognizing traffic lights using high-precision map comprises: obtaining the location information of the vehicle at the current moment; judging whether there is a traffic light within the preset range according to the location information and the high-precision map; extracting the recognition model of the traffic lights from the high-precision map when there is a traffic light within the preset range; controlling the camera device to take images of the traffic lights, and obtaining the images; obtaining the time of the current moment; and using the images, the time of the current moment, and the recognition model to recognize the state of the traffic lights.” Should be “14. (Original) A system for recognizing traffic lights using high-precision map, the system comprises: a camera device; and a main control device, the main control device comprises: a memory configured to store program instructions, and a processor configured to execute the program instructions to perform method for recognizing traffic lights using high-precision map, and the method for recognizing traffic lights using high-precision map comprises: obtaining [the] location information of [the]a vehicle at [the]a current moment; judging whether there is a traffic light within the preset range according to the location information and the high-precision map; extracting the recognition model of the traffic lights from the high-precision map when there is a traffic light within [the]a preset range; controlling the camera device to take images of the traffic lights, and obtaining the images; obtaining [the ]time of the current moment; and using the images, the time of the current moment, and the recognition model to recognize [the]a state of the traffic lights.”  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “13. The method as claimed in claim 12, wherein the first output result further comprises whether the traffic lights have a countdown module, the method further comprising: when the traffic lights have a countdown module to output countdown time for the traffic lights from one color to another color, obtaining the time required for the traffic lights to change into a state of the next moment according to the first output result, the first output result further comprising the countdown time output by the countdown module at the current moment; and when the traffic lights do not have a countdown module to output countdown time for the traffic lights from one color to another color, calculating the time required for the traffic lights to change into a state of the next moment according to the time of the current moment and time label, the second output result comprising time label, which is realistic time periods corresponding to different traffic lights states.” Should be “13. The method as claimed in claim 12, wherein the first output result further comprises whether the traffic lights have a countdown module, the method further comprising: when the traffic lights have a countdown module to output countdown time for the traffic lights to change from one color to another color, obtaining the time required for the traffic lights to change into a state of the next moment according to the first output result, the first output result further comprising the countdown time output by the countdown module at the current moment; and when the traffic lights do not have a countdown module to output countdown time for the traffic lights to change from one color to another color, calculating [the ]time required for the traffic light[s] to change into a state of the next moment according to the time of the current moment and time label, the second output result comprising a time label, which is a realistic time period[s] corresponding to different traffic light[s] states.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
For example, in addition to the multiple antecedent basis issues handled above the wherein clause in “ 7. (Original) A method for recognizing traffic lights using high-precision map, wherein the high-precision map having a recognition model for recognizing traffic lights, the method for recognizing traffic lights using high-precision map comprises” will be interpreted for the purpose of moving the examination forward to mean “7. (Original) A method for recognizing traffic lights using high-precision map

In claim 8, “8. The method as claimed in claim 7, wherein the recognition model comprises an intelligent model and/or a state machine, the method further comprises: extracting the intelligent model and/or the state machine of the traffic lights from the high-precision map, the intelligent model being configured to identify a static state of the traffic lights, the state machine being configured to identify changing process of states of the traffic lights;” 
should be: “8. The method as claimed in claim 7, wherein the recognition model comprises an intelligent model and/or a state machine, the method further comprises: extracting the intelligent model and/or the state machine of the traffic lights from the high-precision map, the intelligent model being configured to identify a static state of the traffic lights, the state machine being configured to identify a state change of the traffic lights.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhai et al., (US 2019/0080186).

Regarding claim 7: Zhai teaches a method for recognizing traffic lights using high-precision map, wherein the high-precision map having a recognition model for recognizing traffic lights, the method for recognizing traffic lights using high-precision map comprises: 
obtaining location information of a vehicle at the current moment [¶0063 teaches: positioning information and travelling direction of the autonomous vehicle collected by a positioning sensor at a target moment]; 
judging whether there is a traffic light within a preset range according to the location information and the high-precision map [¶0070 teaches: according to the positioning information and traveling direction of the autonomous vehicle at the target moment, obtaining, from a high-precision map server, location information of traffic lights within a range of preset distance threshold]; 
extracting the recognition model of the traffic lights from the high-precision map when there is a traffic light within the preset range [¶0078 teaches: according to the location information of the traffic lights at the target moment, and one image of the first image and second image, recognizing the state of traffic lights at the target moment]; 
controlling camera devices [¶0079 teaches: after obtaining the location information of the traffic lights at the target moment, know that the image of the traffic lights can be collected (i.e. controlling collection)] to take images of the traffic lights, and obtaining the images [¶0095 teaches: obtaining the first image collected by the long-focus camera, the second image collected by the short-focus camera]; 
obtaining time of the current moment [¶0078 teaches: according to the location information of the traffic lights at the target moment]; and using the images [¶0078 teaches: according to … one image of the first image and second image, recognizing the state of traffic lights at the target moment.], the time of the current moment, and the recognition model to recognize the state of the traffic lights [¶0076 teaches: the high-precision map server returns the obtained location information of traffic lights within a range of preset distance threshold ahead in the traveling direction of the autonomous vehicle to the traffic light state recognizing apparatus].

Regarding claim 14: the claim is merely a system for recognizing traffic lights using the method of claim 7. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 7 applies equally to this claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 12, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al., (US 2019/0080186) in view of Neinhuser et al., (Visual State Estimation of Traffic Lights using Hidden Markov Models; Annual Conference on Intelligent Transportation Systems; September 19-22, 2010).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 7.
However, Zhai doesn’t explicitly teach wherein the recognition model comprises an intelligent model and/or a state machine, the method further comprises: extracting the intelligent model and/or the state machine of the traffic lights from the high-precision map, the intelligent model being configured to identify a static state of the traffic lights, the state machine being configured to identify changing process of states of the traffic lights.
In a related field of endeavor Neinhuser teaches wherein the recognition model comprises an intelligent model and/or a state machine [Abstract teaches: focus on the classification and state estimation using support vector machines and hidden Markov models], the method further comprises: 
extracting the intelligent model and/or the state machine of the traffic lights from the high-precision map, the intelligent model being configured to identify a static state of the traffic lights [IV. Classification teaches: Each region stores information about the position of an (active) traffic light candidate. Only the light itself has been considered so far.], the state machine being configured to identify changing process of states of the traffic lights [VII. Conclusions and Future Works teaches: The states and state transitions of traffic lights are directly mappable to the states of a hidden Markov model. (i.e. state machine, See Fig. 3)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Neinhuser’s teaching of identifying traffic lights and state changes of the traffic lights into Zhai’s method for recognizing traffic lights for the benefit, as taught by Neinhuser, of comfort, fuel economy and safety functions. [Neinhuser, Abstract]

Regarding claim 12: the essence of the claim is taught above in the rejection of claim 7.
However, Zhai doesn’t explicitly teach further comprising: inputting the images and the current moment into the recognition model, and obtaining the first output result and the second output result from the recognition model, the first output result comprising states of traffic lights at the current moment, the second output result comprising a state of the traffic lights at the next moment.
In a related field of endeavor, Neinhuser teaches further comprising: inputting the images and the current moment into the recognition model, and obtaining the first output result and the second output result from the recognition model, the first output result comprising states of traffic lights at the current moment, the second output result comprising a state of the traffic lights at the next moment [V. State Estimation, B. Hidden Markov Models for State Estimation teaches: First, the model that best explains the observation sequence is chosen. Second, its most likely last state is chosen as the current state of the underlying object. The remainder of this section presents a formal representation of this idea.].
The motivation to combine is the same as for claim 8. [See teaching above.]

Regarding claim 15: the claim is merely a system for recognizing traffic lights using the method of claim 8. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 8 applies equally to this claim.

Regarding claim 19: the claim is merely a system for recognizing traffic lights using the method of claim 12. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 12 applies equally to this claim.


Claim(s) 9-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai modified by Neinhuser and in view of Meijburg et al., (US 2021/0261152).

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 8.
However, it does not appear that Zhai modified by Neinhuser explicitly teaches further comprising: inputting the images and the time of the current moment into the intelligent model, and obtaining the first output result from the intelligent model, the first output result comprising states of traffic lights at the current moment; and/or inputting the images and the current moment into the state machine, and obtaining the second output result from the state machine, the second output result comprising a state of the traffic lights at the next moment. 
In a related field of endeavor, Meijburg teaches further comprising: inputting the images and the time of the current moment into the intelligent model  [¶0125 teaches to detect the traffic signal 1310, the circuits 1324a, 1320 detect that the traffic signal 1310 is a first color (for example, green) based on the digital video stream 1308a from the camera 1306a], and obtaining the first output result from the intelligent model, the first output result comprising states of traffic lights at the current moment [¶0125 teaches: detect that the traffic signal 1310 is a first color (for example, green)]; and/or inputting the images and the current moment into the state machine [¶0125 teaches: The circuits 1324b, 1320 detect that the traffic signal 1310 is a second color (for example, red) based on the digital video stream 1308b from the camera 1306b], and obtaining the second output result from the state machine, the second output result comprising a state of the traffic lights at the next moment [¶0125 teaches: detect that the traffic signal 1310 is a second color (for example, red)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meijburg’s teaching of first and second output result comprising a state of the traffic lights into Zhai modified by Neinhuser’s method for recognizing traffic lights for the benefit, as taught by Meijburg, of passenger comfort, and passenger and pedestrian safety. [Meijburg, Summary]

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 9.
In addition, Neinhuser teaches wherein the first output result further comprises whether the traffic lights have a countdown module, the method further comprises: when the traffic lights have a countdown module to output countdown time for the traffic lights from one color to another color, obtaining the time required for the traffic lights to change into a state of the next moment according to the first output result, the first output result further comprising the countdown time output by the countdown module at the current moment [Page 1709, Last Paragraph teaches: The state changes from red to red-amber and from red-amber to green can easily be spotted in the plot. The steep decrease between frames 55 and 60 is caused by an unusual long transition phase of the traffic light where no light is active. The decrease towards the end corresponds to the phase where the traffic light vanishes out of the visual range.]; and when the traffic lights do not have a countdown module to output countdown time for the traffic lights from one color to another color, calculating the time required for the traffic lights to change into a state of the next moment according to the current moment and time label, the second output result comprising time label, which is realistic time periods corresponding to different traffic lights states [Page 1710, Column Two teaches: Traffic lights use different cycle lengths depending on their location, time or environmental factors like traffic density. When the cycle lengths are known, they can be incorporated into the hidden Markov models to adjust the expected state duration. Knowing the cycle lengths of all traffic lights of an intersection and their synchronization, it is possible to predict state changes.]
The motivation to combine is the same as for claim 8. [See teaching above.]

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 10.
In addition, Meijburg teaches further comprising: selecting a maximum time node in the time label; and calculating difference between the time of the current moment and the maximum time node [¶0130 teaches: the traffic signal 1310 will change at a particular time T1 (i.e. maximum node). For example, the DSRC message 1318 announces the color of the traffic signal 1310 and that the traffic signal 1310 will change in a specified amount of time T2 (i.e. difference between the time of the current moment and the maximum time node) from the current time T3 (i.e. minimum node), where T1=T2+T3.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meijburg’s teaching of difference between the time of the current moment and the maximum time node into Zhai modified by Neinhuser’s method for recognizing traffic lights for the benefit, as taught by Meijburg, of passenger comfort, and passenger and pedestrian safety. [Meijburg, Summary]

Regarding claim 16: the claim is merely a system for recognizing traffic lights using the method of claim 9. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 9 applies equally to this claim.

Regarding claim 17: the claim is merely a system for recognizing traffic lights using the method of claim 10. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 10 applies equally to this claim.

Regarding claim 18: the claim is merely a system for recognizing traffic lights using the method of claim 11. Zhai teaches a system [The present disclosure relates to the technical field of computer application, and particularly to a traffic light state recognizing method and apparatus, a computer device and a readable medium, Field of Disclosure]. Therefore, the rejection of claim 11 applies equally to this claim.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai modified by Neinhuser and in view of  Peng, (US 2015/0009318).

Regarding claim 13: the essence of the claim is taught above in the rejection of claim 12.
However, it does not appear that Zhai modified by Neinhuser explicitly teaches wherein the first output result further comprises whether the traffic lights have a countdown module, the method further comprising: when the traffic lights have a countdown module to output countdown time for the traffic lights from one color to another color, obtaining the time required for the traffic lights to change into a state of the next moment according to the first output result, the first output result further comprising the countdown time output by the countdown module at the current moment
In a related field of endeavor, Peng teaches wherein the first output result further comprises whether the traffic lights have a countdown module, the method further comprising: when the traffic lights have a countdown module to output countdown time for the traffic lights from one color to another color [Abstract teaches: identification module identifies a traffic light state and a value of a countdown timer in real time from the captured images], obtaining the time required for the traffic lights to change into a state of the next moment according to the first output result, the first output result further comprising the countdown time output by the countdown module at the current moment [¶0016 teaches: The display 30 can be configured for displaying warnings as to traffic lights and countdown timers i.e. countdown time output) (not shown). Countdown numbers corresponding to numbers shown in the countdown timers accordingly are shown in the countdown timers.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peng’s teaching of countdown timer output at the current moment into Zhai modified by Neinhuser’s method for recognizing traffic lights for the benefit, as taught by Peng, a driver safety system. [Peng, Abstract]
In addition, Neinhuser teaches and when the traffic lights do not have a countdown module to output countdown time for the traffic lights from one color to another color, calculating the time required for the traffic lights to change into a state of the next moment according to the time of the current moment and time label, the second output result comprising time label, which is realistic time periods corresponding to different traffic lights states [VII. Conclusions and Future Works teaches: The states and state transitions of traffic lights are directly mappable to the states of a hidden Markov model. (i.e. state machine, See Fig. 3)].

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Pendleton et al., (US 2020/0238996) teaches traffic light estimation including determining a state of the traffic signal at an intersection based on the received information;
Doemling et al., (US 2020/0312127) teaches detecting a timer of the traffic light in the image of the traffic light;
Wang et al., (US 2020/0353932) teaches traffic light detection method and apparatus;
Ichikawa et al., (US 2021/0056850) teaches a drive assistance device targeting traffic lights; and
Mulligan et al.,  (US Patent No 11,069,234) teaches communication device for communication between traffic controller systems and mobile transmitters and receivers..
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485